Citation Nr: 0108252	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  96-27 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  What evaluation is warranted for laparotomy, vagotomy, 
pyloroplasty and vagus nerve, currently evaluated as 
noncompensable.  

2.  What evaluation is warranted for a right foot disability, 
currently evaluated as 10 percent disabling.  

3.  What evaluation is warranted for a left knee injury with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974 and from April 1975 to April 1995.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

In January 1999, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  

In a May 1995 rating action, the RO granted service 
connection for a right foot disability and a noncompensable 
evaluation was assigned.  The veteran disagreed with that 
decision and a Statement of the Case was issued in April 
1996.  The veteran submitted his substantive appeal in July 
1996.  In a December 1997 rating decision, the RO assigned a 
10 percent disability evaluation to the service-connected 
right foot disability.  As the 10 percent evaluation is less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran's laparotomy vagotomy, pyloroplasty and vagus 
nerve is manifested by complaints of diarrhea.  

3.   The veteran's right foot disability is manifested by 
complaints of pain and swelling on prolonged use.  Impairment 
is no more than moderate.  

4.  The veteran's left knee disability is manifested by 
complaints of pain.  Flexion is to 130 degrees.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
service- connected for laparotomy, vagotomy, pyloroplasty and 
vagus nerve have not been met at any time during the appeal 
period. 38 U.S.C.A. §§ 1155 (West 1991) Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) 38 C.F.R. Part 4, including § 4.7 and Codes 7304, 7305 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for right foot disability have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155 (West 1991) 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5283, 5284 (2000).

3.  The schedular criteria for an increased evaluation beyond 
10 percent for a left knee disability have not been met at 
any time during the appeal period.  38 U.S.C.A. § 1155 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, Codes 5010, 
5257, 5260, 5261 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, and it appears that all evidence identified by the 
appellant relative to these claims has been obtained and 
associated with the claims folder. Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  VA outpatient 
treatment records have been obtained and associated with the 
claims file.  The veteran has been examined by VA on several 
occasions during the course of this appeal.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claims. 


I.  Laparotomy, Vagotomy, Pyloroplasty and Vagus Nerve

The applicable regulations state that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, are not to be combined with each 
other.  A single evaluation should be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. For postoperative ulcer disease, evaluation under 
the provisions of Diagnostic Code 7308 or 7348 are to be 
considered. 38 C.F.R. § 4.114.

Under the criteria of Diagnostic Code 7348, vagotomy with 
pyloroplasty or gastroenterostomy, a 20 percent rating is 
warranted for recurrent ulcer with incomplete vagotomy.  A 30 
percent rating is warranted for symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea. Said surgery followed by demonstrably confirmative 
post-operative complications of stricture or continuing 
gastric retention, warrants a 40 percent evaluation. That is 
the highest evaluation available under this code.  38 C.F.R. 
§ 4.114, Diagnostic Code 7348.

Duodenal ulcers are rated as 60 percent disabling when the 
ulcer is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health. A 
moderately severe duodenal ulcer which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year will 
be rated as 40 percent disabling. A moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration, or with continuous 
moderate manifestations will be rated as 20 percent 
disabling. A 10 percent disability rating will be awarded for 
a mild duodenal ulcer with recurring symptoms once or twice 
yearly. 38 C.F.R. § 4.114, Diagnostic Code 7305.

Service connection was granted for the veteran's laparotomy 
vagotomy, pyloroplasty and vagus nerve disability in May 
1995, and a noncompensable evaluation was assigned.  

The service medical records show that in November 1978, the 
veteran reported having digestive problems.  A vagotomy and 
pyloroplasty was performed.  At his retirement examination in 
1994, the veteran gave a history of digestive problems.  
Clinical evaluation showed no abnormality.  

On VA examination in April 1995, the veteran reported that 
his appetite was stable, and that he had not had any problems 
with digestion.  He stated that he had to avoid onions and 
aspirin.  It was stated that there were no changes in his 
weight, and he denied any bowel changes.  On examination, it 
was noted that the veteran weighed 145 pounds and that the 
maximum weight for the last year was 145 pounds.  The abdomen 
was soft and there was no palpable organomegaly or 
tenderness.  Bowel sounds were present.  A 22cm. laparotomy 
scar was healed and nontender.  The finding was, status post 
laparotomy, vagotomy and pyloroplasty from a gastrointestinal 
bleed.  It was noted that the veteran did not have any 
recurrence, that his appetite had been good and that his 
weight had been stable. 

The veteran was examined by VA in November 1997.  He stated 
that he had not had problems with hematemesis; or melena 
since the surgery.  He reported having diarrhea two to three 
times a month.  He described it as a watery-type diarrhea, 
three to four times a day, lasting one day.  He reported that 
when he has this diarrhea, he also experiences abdominal 
cramps.  The veteran also complained of heartburn, which he 
said occurred about every two to three days, and was like a 
burning in his sternum area going into the mouth with a 
bitter taste in the mouth.  The abdomen was soft with 
positive bowel sounds times four and no organomegaly.  A 20 
cm. scar was noted on the abdomen that was well healed with 
no adhesions, keloids or tenderness.  It was noted that there 
was no ulcer disease.  It was noted that the veteran had no 
weight gain or loss.  A hemoccult was negative.  It was noted 
that the veteran had some diffuse abdominal tenderness in all 
quadrants, but no rebound or guarding.  The diagnosis was, 
residuals of vagotomy.  

On VA examination in July 1999, the veteran reported that he 
was not on current medications at the time.  Examination of 
the abdomen showed a midline surgical scar, soft, nontender, 
and without increased bowel sounds.  The assessment was 
chronic diarrhea.  It was stated that the veteran's symptoms 
did not seem to be related to surgery, but symptoms started 
right after and have been about the same for the past 15 
years, without anemia or weight loss.  It was reported that 
motility problems could not be ruled out, but that the 
veteran would need an upper endoscopy and colonoscopy to 
assess small bowel follow-through to rule out any mucosal 
abnormalities.  It was reported that he would also need stool 
studies, and also evaluation for any malabsorption problems 
like steatorrhea.  

The record indicates that the veteran was scheduled by the RO 
for additional testing in October 1999.  It was reported that 
the veteran stated that he wanted his claim processed with 
out testing because he did not wish to take the tests.  A VA 
examiner noted that the claims file was reviewed but that he 
was unable to complete the diagnosis without the tests which 
the veteran declined to have.  

The Board notes that the Court has emphasized, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996). "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In this case, it appears that the duty to assist has been 
frustrated by the veteran's failure to report for the 
examination and tests needed to produce evidence essential to 
his claim.  

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655 
(2000).  

The Board has reviewed the evidence and finds that a 
compensable evaluation for the veteran's digestive disability 
is not warranted at any time during the appeal period.  In 
order to assign a compensable evaluation under Diagnostic 
Code 7348, recurrent ulcer with incomplete vagotomy must be 
shown.  On VA examination in November 1997, it was noted that 
there was no ulcer disease.  

It is noted that the veteran complains of diarrhea.  A VA 
examiner has stated that the veteran's diarrhea did not seem 
to be related to his surgery.  The examiner stated that 
additional tests were necessary.  The RO scheduled the 
additional necessary testing, and the veteran refused to 
report.  Thus, the examiner was unable to make a diagnosis.  
The evidence of record does not show that the veteran has 
recurring symptoms or that his current complaints are due to 
his service-connected disability.  Thus, an increased 
evaluation is not warranted.  

There is no competent medical evidence of recurrent symptoms 
one or twice yearly or impairment of the veteran's health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year due to a duodenal ulcer.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  Consequently 
a compensable evaluation for duodenal ulcer is not warranted.

A higher rating for the veteran's ulcer condition is neither 
warranted under the criteria for a marginal (gastrojejunal) 
ulcer nor for hypertrophic gastritis. The current medical 
records show no evidence of chronic gastritis with multiple 
small eroded or ulcerated areas. Nor does it show evidence of 
intercurrent symptoms of abdominal pain at least once a month 
with mild and transient episodes of vomiting or melena due to 
a duodenal ulcer which is required for a higher rating under 
a marginal ulcer. In addition, the veteran has not been 
diagnosed with a gastrojejunal ulcer.

Therefore, the evidence demonstrates that a higher rating 
under the criteria of either a gastrojejunal ulcer or 
hypertrophic gastritis is not warranted. 38 C.F.R. § 4.114, 
Diagnostic Codes 7306 and 7307 (2000).  

The Board also notes that a separate compensable rating may 
be assigned for the scars resulting from the veteran's 
abdominal surgery.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  For a separate rating for scars, the veteran would 
have to show that it was either poorly nourished, with 
repeated ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 
(2000)), or tender and painful on objective demonstration (38 
C.F.R. Part 4, Diagnostic Code 7804 (2000)), or that it 
caused a "limitation of function of the affected body part" 
(38 C.F.R. Part 4, Diagnostic Code 7805 (2000)). 

Here, the veteran's scar has been shown to be healed and non 
tender (April 1995) and well-healed with no adhesions, 
keloids or tenderness (November 1997).  Thus, the Board 
concludes that since there is no evidence of pain, 
tenderness, ulceration or a limitation of function 
attributable solely to the surgical scar, a separate rating 
for the veteran's surgical scar is not warranted under 38 
C.F.R. § 4.118, Diagnostic Codes 7803 - 7805 (2000).  


II. A Right Foot Disability

Service connection was granted for a right foot disability in 
May 1995, and a noncompensable evaluation was assigned.  The 
service records show that the veteran injured his right foot 
in July 1991 when a tow bar cart ran over his foot.  X-rays 
showed a minimally displaced fracture base of the 2nd 
metatarsal.  Examination of the feet at separation in 1994 
was normal.  

The veteran was examined by VA in April 1995.  The veteran 
reported a history of a right foot injury in service, and 
stated that after his cast was removed he underwent physical 
therapy and returned to full duties.  The examiner noted that 
right gait was normal.  The feet were noted to be nontender, 
and it was stated that dorsiflexion was present, bilaterally.  
The finding was, status post fracture of the second 
metatarsal of the right foot, no major residuals.   

On VA examination in November 1997, the veteran reported that 
his right foot twitched when it was aggravated.  He also 
reported that it felt stiff.  He reported having pain at 6 on 
a scale of 10.  The veteran denied easy fatigability or lack 
of endurance.  He reported that he will have a little 
swelling if he is on his feet all day.  He also stated that 
after working on a forklift all day, his foot would be sore 
with some swelling.  He stated that elevating the foot and 
taking Tylenol helped.  He stated that the foot slowed him 
down a little at work, but did not keep him from doing his 
job.  The appearance of both feet was within normal limits.  
The veteran had full range of motion of bilateral ankles, 
without pain.  He had +5/5 strength in the lower extremities.  
He had stated pain over the dorsum of the right foot, where 
the fracture occurred.  The veteran's gait is within normal 
limits.  There was no evidence of calluses breakdown or 
ulcers.  He had +2 pedal pulses bilaterally.  He was able to 
walk on heels and toes in pronation, supination and 
squatting.  There was no evidence of hammertoes, high arches, 
claw foot or flat feet.  There was no evidence of hallux 
valgus.  The diagnosis was, history of right foot fracture.  

In December 1997, the RO increased the veteran's disability 
rating to 10 percent disabling, effective from May 1995.  

Under Diagnostic Code 5283, a 10 percent evaluation is 
warranted for moderate malunion or nonunion of the tarsal or 
metatarsal bones. A 20 percent evaluation is warranted if 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones is found, and a 30 percent evaluation is 
provided if it is severe. If there is actual loss of use of 
the foot, a 40 percent evaluation is provided. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2000).

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for moderate foot injuries. A 20 percent rating is warranted 
when the evidence indicates the claimant suffers from a foot 
injury which is moderately severe. A 30 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is severe in degree. In addition, 
the actual loss of use of the foot warrants a 40 percent 
disability. See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2000).

The evidence does not support a rating in excess of 10 
percent under Diagnostic Code 5283.  The evidence does not 
show malunion of or nonunion of the tarsal or metatarsal 
bones.  A rating in excess of 10 percent for the right foot 
disability is not warranted under Diagnostic Code 5284 
because more than moderate foot injury is not shown.  The 
evidence shows that the veteran's right foot disability 
produces complaints of pain and some swelling.  There were no 
other manifestations documented on the most recent 
examination, which found the right foot to be essentially 
normal.   The veteran complains of right foot pain.  The 
examiner found pain over the dorsum of the right foot where 
the fracture occurred.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  In addition, it is noted that the 
most recent examiner found full motion of the right ankle 
without pain and 5/5 strength.  Thus, the Board finds that 
the right foot disability does not involve more than a 
moderate foot injury, and that a rating beyond 10 percent is 
not warranted at any time during the appeal period.  



III.  Left Knee

Service connection was granted for a left knee disability in 
May 1995.  Service medical records show that the veteran was 
treated in 1976 for left knee complaints.  Exploratory 
surgery showed a left medical meniscus that was torn and 
excised.  At separation, the lower extremities were found to 
be normal.  

On VA examination in April 1995, the veteran reported that he 
had undergone left knee surgery in service and that he had 
left knee popping and cracking.  He stated that he had no 
problems walking.  Examination showed no effusion and no 
tenderness to palpation.  Motion of the left knee was from 0 
to 135 degrees.  It was noted that the veteran did not have 
any pain at the range of motion on flexion, but that he did 
have trouble stooping down.  The diagnosis was, status post 
left knee arthroscopy, status post medial meniscectomy, 
presence of early degenerative joint disease; no major 
limitation to his activities, but the veteran avoid running, 
jumping and stooping down.  

The veteran was examined by VA in November 1997.  His history 
was reported. He stated that ever since his in-service 
surgery, he has popping and cracking in the knee, from 6 to 
12 times a day, with extremely sharp pain.  He reported that 
he also experiences a dull pain that is there all the time.  
For treatment, he noted that he took Tylenol for it or Motrin 
on a daily basis, two to three times a day.  He stated that 
he had a support wrap that he puts on the knee if it bothered 
him.  The veteran reported that he could work, but that he 
would have to stop and get off the forklift several times 
throughout the day to put his knee back into place.  It was 
reported that the veteran had full range of motion of 
bilateral knees with stated pain and grimacing with 
internal/external rotation of the knee.  The examiner noted 
that no flare-up existed.  It was also reported that he did 
not have inflammatory arthritis, and that he was diagnosed 
with degenerative arthritis.  The diagnosis was, degenerative 
joint disease of left knee, status post surgery to left knee.

The veteran was treated by VA in March 1999, for complaints 
of pain.  Examination showed normal range of motion with no 
laxity or drawer.  X-rays of the knee were normal.  

On VA examination in July 1999, it was noted that the veteran 
walked with a normal gait and examination of the lower 
extremities joints revealed full range of motion of the 
knees.   Examination of the left knee showed a healed 
meniscectomy incision.  It was noted that the veteran was 
developing a slight, bow-leg deformity from degenerative 
changes developing his medial compartment. It was stated that 
he maintained full range of motion with no significant amount 
of discomfort, but walking and stair climbing, produced pain.  
X-rays showed no abnormality. It was the examiner's 
impression that the veteran was having minimal post 
meniscectomy changes of his left knee, which would probably 
progress into degenerative disease of his medial compartment 
through the forthcoming years.

The veteran was examined by VA in August 2000.  It was noted 
that in 1975 he had an open medial meniscectomy, with 
improvement after that but had a gradual increase in pain in 
his left medial joint line.  It was reported that he had 
positive giving away of the knee, with no locking, and that 
the knee did pop.  It was reported that he had mild swelling.  
On examination, it was noted that the veteran had 0-130 
degrees of flexion, and that he was stable to varus and 
valgus stress as well as stable to Lachman's and posterior 
drawer.  He was mildly tender along the medial joint line and 
non-tender along the lateral joint line.  He had mild 
patellar crepitus.  The patella had equal medial and lateral 
glide, and normal tilt.  He had minimal effusion.  He has 5/5 
knee flexion and extension, 5/5 dorsiflexion and plantar 
flexion. The examiner noted that his X-rays from 1999 of his 
left knee with weight bearing films showed him to have 
moderate medial joint space narrowing and large osteophytes.  
It was also noted that the veteran had painful motion with 
knee, motion but no muscle spasm.

The assessment was, left knee degenerative joint disease 
which has been significantly contributed to by a medial 
meniscectomy.  The examiner stated that he had reviewed the 
C-file.  He opined that the disability would progress and 
might result in the need for further interventions in the 
future such as injections of corticosteroids supplementation 
injections, arthroscopic debridement of the knee and could 
result in total knee replacement in the future.  It was felt 
that the veteran was still employable but would not be able 
to do things requiring a great deal of squatting, climbing or 
running.

The veteran seeks an increased evaluation for his left knee 
disability.  The veteran's knee disability is rated under 
Diagnostic Code 5257, in which the rating criteria discuss 
"recurrent subluxation and lateral instability," in terms of 
whether such findings are slight, moderate, or large.  

The Board finds that the veteran's disability does not 
warrant an evaluation beyond 10 percent at any time during 
the appeal period.  As noted above, for knee impairment 
involving recurrent subluxation or lateral instability, a 30 
percent evaluation is assigned when the condition is severe, 
a 20 percent evaluation is assigned if the condition is 
moderate, and a 10 percent evaluation is assigned when the 
condition is slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  While the appellant's left knee was described as 
having positive giving away, the evidence does not indicate 
that he experiences symptomatology demonstrating moderate 
instability or subluxation in the knee.  It is noted that the 
examiner found the knee to be stable to varus and valgus 
stress and stable to Lachman's.  Thus, the Board finds that 
there is no basis for granting an evaluation greater than 10 
percent for the left knee disability based on instability.  

The Board has considered whether the appellant's left knee 
disability can be assigned an evaluation greater than 10 
percent based on limitation of motion.  
Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees. Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees. 38 C.F.R. § 4.71a.  At no time 
during the appeal period has motion of the veteran's left 
knee approached that necessary for a 20 percent evaluation.  
It is noted that on examination in 1995, motion was to 135, 
in November 1997, it was described as full; in 1999 it was 
found that he had normal motion in March and full motion in 
July.  In August 2000, motion was to 130 degrees.  Thus, the 
Board finds that an evaluation greater than 10 percent is not 
warranted for his left knee disability based on limitation of 
motion.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements. The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

While the appellant complains of pain in his left knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  The evidence of record does not 
document any objective findings that would support a finding 
of additional functional disability at any time during the 
appeal period.  In 1995, the veteran reported having no major 
limitation to his activities.  In 1997, he reported having 
some trouble with the knee popping out at work; it was also 
stated that no flare-up existed.  The record does not show 
that there was atrophy associated with the left lower 
extremity. In addition there was no showing of weakness of 
the left lower extremity.  While the veteran has complains of 
pain that limit his activity, the Board finds that this is 
compensated in the 10 percent evaluation currently assigned. 

The Board should determine whether a separate evaluation may 
be assigned for disability of the appellant's left knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-
98.  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261. A subsequent VA General Counsel opinion, VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998), indicated in a footnote 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59.  
Here however, there is no X-ray evidence of arthritis.  While 
examiners have referred to arthritis and degenerative joint 
disease, X-rays in July 1999 and March 1999 were normal.  

The Board also notes that a separate compensable rating may 
be assigned for the scars resulting from the veteran's right 
knee surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 
For a separate rating for scars, the veteran would have to 
show that it was either poorly nourished, with repeated 
ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 (2000)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (2000)), or that it caused a 
"limitation of function of the affected body part" (38 C.F.R. 
Part 4, Diagnostic Code 7805 (2000)). 

The veteran's left knee scar has been noted to be healed on 
VA examination in July 1999.  Thus, the Board concludes that 
since there is no evidence of pain, tenderness, ulceration or 
a limitation of function attributable solely to the surgical 
scar on the veteran's left knee, a separate rating for the 
veteran's surgical scar is not warranted under 38 C.F.R. § 
4.118, Diagnostic Codes 7803 - 7805 (2000).  

Extraschedular

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that any of the veteran's disabilities subject 
him to frequent periods of hospitalization or interfere with 
his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for laparotomy, vagotomy, 
pyloroplasty and vagus nerve is denied.  

An increased evaluation for a right foot disability is 
denied.  

An increased evaluation for a left knee injury with 
degenerative joint disease is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

